UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22946 Guggenheim Strategy Funds Trust (Exact name of registrant as specified in charter) 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Address of principal executive offices) (Zip code) Amy J. Lee 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 296-5100 Date of fiscal year end: September 30 Date of reporting period: March 11, 2014 – September 30, 2014 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Dear Shareholder: Guggenheim Partners Investment Management, LLC d/b/a Guggenheim Investments (“GI” or the “Investment Manager”) is pleased to present the abbreviated annual shareholder report for the funds in the Guggenheim Strategy Funds Trust: Guggenheim Strategy Fund I, Guggenheim Strategy Fund II, Guggenheim Strategy Fund III and Guggenheim Variable Insurance Strategy Fund III (the “Funds”). This report covers the period beginning with the Funds’ inception on March 11, 2014, through September 30, 2014. The investment objective for the Funds is to seek a high level of income consistent with the preservation of capital. There is no guarantee that the Funds will achieve their objective. GI is responsible for the management of the Funds’ portfolio of investments. GI is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC is the distributor of the Funds. Guggenheim Funds Distributors, LLC is an affiliate of Guggenheim. We encourage you to read the Economic and Market Overview section of this report, which follows this letter, and then information on each of the Funds. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President, Chief Executive Officer October 31, 2014 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. There can be no assurance that any investment product will achieve its investment objective(s). There are risks associated with investing, including the entire loss of principal invested.Investing involves market risks. The investment return and principal value of any investment product will fluctuate with changes in market conditions. ECONOMIC AND MARKET OVERVIEW Despite market volatility rising in October, for the period ending September 30, 2014 data on everything from hiring to housing conveys that the U.S. economy is firing on all cylinders. Overcoming a first-quarter weather-related soft patch, second-quarter GDP was revised upward to 4.6%, led by business investment. Durable goods orders surged over the summer and consumer confidence was at multi-year highs, despite a lower reading for the last part of the period. With tailwinds for economic growth gathering, we could see a strong third quarter GDP reading. September’s addition of 248,000 non-farm payroll jobs was on the surface at least a strong figure and certainly not something to be discounted. However, investor optimism about the report, which also showed the unemployment rate falling to 5.9%—its lowest level since 2008—masked the fact that average hourly earnings were unchanged. Economic data late in the period included disappointing factory orders, poor construction spending, and weaker-than-expected ISM manufacturing data. The most recent decline in the U.S. Conference Board Consumer Confidence Index was worrisome. The U.S. economy is certainly doing well enough to suggest higher interest rates ahead. With quantitative easing ending in the U.S. in October 2014 and the U.S. Federal Reserve (“Fed”) preparing investors for a higher federal funds rate, the stage is set for U.S. interest rates to move higher. However, our view is that, despite a strengthening U.S. economy, the greater risk is that interest rates head lower in the near term. Helping keep rates low is the impact higher rates would have on the U.S. economy. Following the "taper tantrum" last year, before rates were able to reach historical norms, the average rate on a 30-year mortgage spiked almost a full percentage point in two months—the sharpest rise since the late 1990s—resulting in an abrupt housing slowdown, which slowed the U.S. economy materially. In addition, U.S. Treasury yields are still materially higher than those in any other developed market. The spread between 10-year U.S. Treasuries and comparable German bonds reached 157 basis points in September, its widest level since 1999, and the spread between 10-year Treasuries and 10-year Japanese government bonds was recently 189 basis points. With developments in the Middle East increasingly troubling and turbulence continuing elsewhere from Ukraine to Hong Kong, the relative price value of U.S. government bonds versus other safe haven investments should continue to be a factor keeping U.S. interest rates low. International economic data remain weak. Euro zone economic confidence is falling as the entire region continues to battle below-target inflation. At the start of September, the European Central Bank cut interest rates and signaled their intent to launch a program to purchase asset-backed securities and covered bonds to stimulate the dismal economy. In Japan, retail sales fell month-over-month in August, while industrial production falters. Economic data around the world confirms our view that central banks are likely to renew efforts to force liquidity into the global financial system, which in turn further supports our positive outlook for risk assets. However, positive returns are unlikely without volatility. While markets continue to rally, gains are becoming more grudging. The upward momentum in U.S. stocks has deteriorated meaningfully while credit spreads, specifically high-yield spreads, have widened significantly over the past number of weeks. While the bull market trend remains intact, as the appreciation in risk assets continues it becomes more likely that this ageing advance will, at some point, experience a correction. For the 12-month period ended September 30, 2014, the return of the Standard & Poor’s 500® Index* (“S&P 500”) was 19.73%. The Barclays U.S. Aggregate Bond Index* returned 3.96% for the period, while the Barclays U.S. Corporate High Yield Index* returned 7.20%. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index* returned 0.05%. The MSCI World Index* returned 12.22%, while the MSCI Emerging Markets Index* returned 4.30%. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. *Index Definitions: The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. Barclays Capital 1-3 Month U.S. Treasury Bill Index includes all publicly issued zero-coupon U.S. Treasury Bills that have a remaining maturity of less than 3 months and more than 1 month, are rated investment grade, and have $250 million or more of outstanding face value. In addition, the securities must be denominated in U.S. dollars and must be fixed rate and non convertible. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. MSCI World Index (Net) is calculated with net dividends reinvested. It is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. Dear Shareholder: For the abbreviated annual fiscal period that began with the Funds’ inception date on March 11, 2014 and ended September 30, 2014 (the “Period”), the respectivereturns of the Funds were: Guggenheim Strategy Fund I 0.25% Guggenheim Strategy Fund II 0.40% Guggenheim Strategy Fund III 0.53% Guggenheim Variable Insurance Strategy Fund III 0.45% For comparison, the Barclays 1-3 Month U.S. Treasury Bill Index returned 0.02% for the Period. The Funds seek to provide a high level of income consistent with preservation of capital. As background for the full year ended September 30, 2014 as the Period began, monetary accommodation by the Fed was propelling asset prices higher, while positive economic momentum was pushing interest rates higher. By the end of December 2013, the 10-year U.S. Treasury yield reached its highest point over the prior 2 ½ years at 3%, a level that was not revisited for the remainder of the Period. Credit-spread and risk assets continued to find investor favor through 2014, even though severe winter weather produced volatility and mixed economic data. Additional liquidity from central banks outside the U.S. supported foreign capital flows into U.S. assets, which, along with the search for yield among U.S. investors, was positive for fixed income. But just as the market appeared to be growing complacent in the third quarter of 2014, leveraged credit had its first correction in a year, as mutual fund investors withdrew from the sector amid concerns about frothy valuations and talk of credit bubble. Volatility spread across risk assets, including equities. The events that drove spread widening in the third quarter showed that investors are becoming increasingly reactive to factors outside of the fundamentals that underscore a generally positive outlook on credit. Even though U.S. economic data was mixed in September, it was strong year to date, and the improving health of the U.S. economy and low interest rates underscored our expectation that spreads can compress further. Volatility is likely to continue, but as the economy improves, brief periods of spread widening could present buying opportunities. The Funds as of September 30, 2014, were mainly invested in asset-backed securities (ABS), commercial paper, investment grade corporate bonds and high yield corporate bonds. The Funds also had small allocations to commercial mortgage-backed securities, mortgage backed-securities and municipal bonds, among other holdings. The allocations were fairly consistent across strategies, with the level of ABS and high yield bonds slightly larger in Strategy III, while the level of commercial paper and investment grade bonds was slightly larger in Strategy I. Strategy III also had a small exposure to bank loans. The maximum duration for the Funds is one year. Among the sectors the Funds invest in, investment grade corporate bonds weathered interest rate volatility in the fourth quarter of 2013, but low dealer inventory and heavy demand for most of the Period supported continued spread compression. Spreads widened late in the Period, as investors grew uneasy over the prospects for tighter U.S. monetary policy amid global turmoil. Volatility in the third quarter also impacted issuance, but it still had reached $647 billion through September 30, 2014. High yield corporate bonds and bank loans posted their fifth consecutive year of positive returns in 2013 and strong performance continued through the first half of 2014. As upside potential declined in the leveraged credit space, the Funds rotated into higher quality credits.With the onset of a leveraged credit sell-off in the third quarter, the Funds wereable to add exposure back to many of the names it had some several months before. The ABS and non-agency RMBS sectors contributed positively for the period. Credit performance across the commercial ABS and CLO sectors remained strong given the benign credit conditions and collateral valuations across the U.S. economy. Consumer ABS performance has been poised to show modest deterioration from strong levels, as underwriting standards loosen and subprime originations increase share. 2014 issuance is well ahead of 2013’s pace and likely to break 2012’s post-crisis peak. New ABS issuance was diversified across all classes, with auto and credit card new issues remaining strong. Consumer ABS performance has been solid despite concern surrounding student loans and subprime auto lending. JPM Research indicates the gradual improvement in the household balance sheet will continue to support credit performance of consumer ABS. Year-to-date issuance has now surpassed $94 billion, the all time annual record set in 2007. Housing activity has been uneven, as price appreciation has been slowing and sales remain below the post-crisis peak in 2013. With the economic outlook mostly positive and central banks maintaining accommodation, the backdrop for ABS and RMBS remains constructive. In the third quarter of 2014, the Funds continued to see further price appreciation attributable to tightening of credit spreads outside of corporate bonds. Positive returns have largely been driven by the Fund’s investments in ABS as spreads continued to normalize across various subsectors including collateralized loan obligations, commercial real estate CDOs, and aircraft lease securitizations. Positive performance of the Funds was also derived from income from core investments. Concentration of the Funds’ credit investments in relatively short-maturity debt has muted the impact of recent turmoil of risk assets. Performance displayed represents past performance which is no guarantee of future results. The opinions and forecast expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. PERFORMANCE REPORT AND FUND PROFILE(Unaudited) September 30, 2014 Guggenheim Strategy Fund I Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities $ % Commercial Mortgage Obligations % Corporate Bonds % Commercial Paper % Exchange Traded Funds % Municipal Bonds % Short Term Investments % Other Assets & Liabilities )
